        Case 1:21-cr-00485-BAH Document 12-1 Filed 07/27/21 Page 1 of 2




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney
                                                       District of Columbia

                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                            July 27, 2021
Mr. J. Joseph Mongaras
Email: jjm@udashenanton.com

       Re:      United States v. Kerry Wayne Persick
                Case No. 1:21-CR-485

Dear Counsel:

       In accordance with Rule 16 of the Federal Rules of Criminal Procedure, and as otherwise
required by law (e.g., Brady v. Maryland, 373 U.S. 63 (1963), United States v. Giglio, 405 U.S.
150 (1972)), in addition to the preliminary discovery produce on June 28, 2021, the government
has produced a second batch of preliminary discovery through USAfx, which contains the
following materials:
 Serial No.      Document/Video/Photo Name
 9               FD-302 CW1 Interview on 3 24 2021 266O-DL-3396852_0000009_Redacted
 9               Interview Notes in Re_ Interview on 3 24 2021 266O-DL-
                 3396852_0000009_1A0000008_0000001_Redacted
 9               Photo in Re_ Interview on 3 24 2021 266O-DL-
                 3396852_0000009_1A0000007_0000001
 9               Photo in Re_ Interview on 3 24 2021 266O-DL-
                 3396852_0000009_1A0000007_0000002
 9               Photo in Re_ Interview on 3 24 2021 266O-DL-
                 3396852_0000009_1A0000007_0000003
 9               Photo in Re_ Interview on 3 24 2021 266O-DL-
                 3396852_0000009_1A0000007_0000004
 11              266O-DL-3396852_0000011_1A0000011_0000001_Redacted
 11              266O-DL-3396852_0000011_Redacted
 12              266O-DL-3396852_0000012
 13              266O-DL-3396852_0000013
 13              266O-DL-3396852_0000013_1A0000012_0000001_Redacted
 13              266O-DL-3396852_0000013_1A0000012_0000002
 13              266O-DL-3396852_0000013_1A0000012_0000003_Redacted
 14              266O-DL-3396852_0000014
                                                1
         Case 1:21-cr-00485-BAH Document 12-1 Filed 07/27/21 Page 2 of 2




 15               266O-DL-3396852_0000015
 16               266O-DL-3396852_0000016
 17               266O-DL-3396852_0000017
 17               266O-DL-3396852_0000017_1A0010576_0000001_Redacted

         Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of similarly
situated defendants, and citizen tips. The government is working to develop a system that will
facilitate access to these materials. In the meantime, please let me know if there are any categories
of information that you believe are particularly relevant to your client.

        Please contact me if you have any issues accessing the information, and to confer regarding
pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       Additional materials will be provided after the entry of a Protective Order in this case.

        I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83
(1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes to
light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules
of Criminal Procedure, including results or reports of any physical or mental examinations, or
scientific tests or experiments, and any expert witness summaries. I also request that defendant
disclose prior statements of any witnesses defendant intends to call to testify at any hearing or trial.
See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such material
be provided on the same basis upon which the government will provide defendant with materials
relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant provide the government with the appropriate written notice if defendant
plans to use one of the defenses referenced in those rules. Please provide any notice within the
time period required by the Rules or allowed by the Court for the filing of any pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                Sincerely,

                                                /s/ Frances E. Blake
                                                Frances E. Blake
                                                Assistant United States Attorney

                                                   2
